DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 2/7/2020. Claims 1-27 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the enumerated reference numbers as described in the specification (See at least Fig. 4).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
claim 10 is grammatically confusing with antecedent issues. There is more than one “program module” between claims 1 and 10, “communicate with networked device” is grammatically confusing. The system further bundled appears to indicate a previous bundle which is not found. Furthermore, the portion of the limitation “communicate with networked device from software that has been built by including this program module” does not make sense. Appropriate clarification is necessary. 
Claim 11, cites “wherein said program module is configured to sense text change events of controls of software built by including said program module” which is confusing in that the inclusion of “built by including said program module, is not unique, as a program module is found in claim one, and furthermore, software that has been built by including this program module appears to be directed towards a text change sensing program, of controls of software (which is also unclear), and deemed unclear wherein the controls of software itself is built by including said program module. The Examiner further notes, the claims are unclear as to whether the text change event corresponds to a modified text within the software, such as an update to the text, or a text change event, such as the selection of a different language, other than a default language, set. Both are deemed text change events, wherein the claim language is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “program module is configured to” in claim 11, “device driver program is configured to” in claim 14, “language selection interface configured to” in claim 21, “program 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections/notification
Claims 2, 3, 6 and 26 are objected to because of the following informalities:  
In claim 2- -.  Appropriate correction is required.
In claim 3, applicant’s use of parentheses is deemed superfluous information, wherein parentheses are used to enclose incidental or extra information, such as a passing comment, or explanation. Therefore, the enclosed information is deemed as a passing comment, until appropriate clarification is provided. 
In claim 6, lines 1 and 2, “to obviate elimination of multilingual versions of software” is confusing. Wherein, this is interpreted as, to render unnecessary the elimination of multilingual versions of software. Thus, rendering necessary the presence of multilingual versions of software, via an interpreted double negative in the unnecessary elimination. This is confusing, wherein the claim further teaches a single language version is what is necessary, wherein the multilingual versions of software are able to be repeatedly generated via translation. For purposes of examination, the Examiner has interpreted the claims as text updated in a software application, in order to keep in line with any modified text, subsequently requiring translation. Appropriate clarification is required.
Claim 26 is objected to under 37 CFR 1.75 as being in improper form because the claim does not begin with a capital letter and end with a 
Claim 26 is subject to restriction, wherein the Examiner notes the applicant provides an entire method directed towards a Read/Write process found in H04L 49/901, which does not incorporate the combination and specifics of claims 1-25 or 27, found in G06F 40/58 directed towards language translation. The Examiner has not restricted the claims but notes that a restriction depending on the burden presented by the applicant’s response will initiate a restriction. The Examiner’s note gives the applicant the opportunity to cancel the claim, etc. to preempt this restriction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Snitko et al. (Snitko, US 2018/0314688) in view of Paladino et al. (Paladino, US 2010/0281458).
As per claim 1, Snitko teaches a system for a wireless or wired device, comprising: 
a processor (Fig. 8); 
a memory (ibid); 
[a Read/Write controller]; 
a Communication module (ibid-paragraph [0018]-as his communication module); 
a language input interface produced by a language input program stored in the memory and executable by the processor (ibid, paragraph [0017]-his language input interface, memory, processor and instructions for generating the interface); 
[a security code input interface produced by a security code input program stored in the memory and executable by the processor]; 

a device driver program installable in external devices and configured to communicate with the networked device from external devices where it is installed (ibid-see also paragraphs [0040-0042]-as his external devices, program and communication with networked devices).
Snitko lacks explicitly teaching that which Paladino teaches 
a Read/Write controller (paragraph [0035, 0119]-his read, write); 
a security code input interface produced by a security code input program stored in the memory and executable by the processor (ibid, Fig. 18A-paragraph [0094, 0119]- his assigned permission, memory, processor and instructions for generating the interface). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Snitko and Paladino to combine the prior art element of a KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software with user or developer translation memory components (ibid-Paladino-paragraph [0119]-Snitko paragraphs [0034-0035]).
As per claim 2, Snitko with Paladino further makes obvious the system for a wireless or wired device of claim 1, wherein the device is configured to convert a compatible single language software that includes said program module to a multilingual version, such that developers of said software need not provide any mean for making said software multilingual (ibid-Snitko, paragraph [0038, 0001-0003]-his application providing different languages, from the single language software version, with program module to multilingual versions). 
As per claim 3, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the device is configured to convert any compatible (Developed by including program module of claim 1) single language software to its (software's) multilingual version with languages and 
As per claim 4, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the device is configured to store translations of language, as provided by a developer or owner of the device or translator or any skilled person, in a memory (ibid-Snitko see claim 3, translation memory/repository discussion, and user/developer translations, paragraphs [0018, 0028-0034]). 
As per claim 5, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the device is configured to convert any compatible single language software to multilingual software with only the help of translated text content of that software, without any modification of source code (Snitko-paragraphs [0024, 0025]-his translation involving only translatable elements, thereby exempting modification of any source code). 
As per claim 7, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the device will enable its users to use 
As per claim 8, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the language input interface is displayable in a display of connected external device that is connected through network (ibid-Snitko, Figs. 1, 7, 8, paragraph [0042]-as his external user device and display, connected via network). 
As per claim 9, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, further comprising the security code input interface being displayable in a display of connected external device that is connected through network (ibid-Paladino, Figs. 18A, 31-his permission table, assigned permissions/codes and interface, including the assigned permission as the security key/code and his corresponding display). 
As per claim 10, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, further bundled with a program module that can communicate with networked device from software that has been built by 
As per claim 13, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, bundled with said device driver program, wherein said device driver program is configured to be installable in external devices and to communicate with said networked device from external devices where said device driver is installed (ibid, Paladino-Figs. 1, 7, 8, paragraphs [0035, 0094, 0119], and Snitko-paragraph [0042]-his external devices, communication with network devices, and means thereof, as device driver program). 
As per claim 14, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 13, wherein said device driver program is configured to store security codes for accessing and writing to the wireless or wired device, in memory of devices where said device driver program is installed (ibid-see claims 1 and 9, security code discussion, Paladino-Figs. 1, 7, 8, paragraphs [0035, 0094, 0119]-including security codes for accessing and writing to his device, and Snitko-paragraph [0042]-his external devices, communication with network devices, and means thereof). 
claim 15, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, configured to be portable (Snitko, paragraph [0016]-his mobile device). 
As per claim 16, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, configured to communicate through a wired network, Bluetooth, or Wi-Fi (ibid-Snitko, paragraph [0018], Paladino paragraph [0153, 0154]). 
As per claim 17, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the device usage is configured so as not to be restricted by mode of communication such as wired network, Bluetooth and Wi-Fi (ibid-Snitko, paragraph [0018], Paladino paragraph [0153, 0154, 0165]-his multiple mode of communication and device usage, thus non-restricted). 
As per claim 18, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, configured to be stationary/fixed (ibid-Snitko paragraph [0016]-his desktop computer). 
As per claim 19, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the data stored in the memory includes a plurality of languages and identifiers (ibid-Snitko, paragraph [0038]-his 
As per claim 20, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 19, configured such that the plurality of languages and identifiers can be created by an owner/operator of the device (ibid-Snitko, paragraph [0024, 0025, 0033, 0024-0033]-user or owner/operator creations of languages, identifiers, translation repository). 
As per claim 21, Snitko with Paladino further make obvious the system for a wired or wireless device of claim 1, further comprising a language selection interface configured to be displayable in a display of an external device that is connected through a network (ibid-Snitko, Figs. 1, 7, 8, see also paragraph [0038]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snitko et al. (Snitko, US 2018/0314688) in view of Paladino et al. (Paladino, US 2010/0281458), as applied to claim 1 above, and further in view of Berstis et al. (US 6,901,367).
As per claim 6, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 1, wherein the device is configured to obviate elimination of multilingual versions of software and [to enable users to purchase 
The above combination lacks explicitly teaching that which Berstis teaches to enable users to purchase software (C.4 lines 55-60-his user purchased software package). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Snitko and Paladino and Berstis to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught by Paladino with language conversion including user translation memory as taught by Snitko and software for purchase as taught by Berstis as each element performs the same function as it does separately, as KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software using a translation package purchasable by a user (ibid-Paladino-paragraph [0119]-Snitko paragraphs [0034-0035], Berstis-C.4 lines 55-60).
Claims 11-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Snitko et al. (Snitko, US 2018/0314688) in view of Paladino et al. (Paladino, US 2010/0281458), as applied to claim 10, and further in view of Lui et al. (Lui, US 2016/0103826).
As per claim 11, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 10, but lacks teaching that which Lui teaches  wherein said program module is configured to sense text change events of controls of software built by including said program module (ibid-Liu- paragraph [0024, 0025, 0031, 0034]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid-Paladino-paragraph [0119]-Snitko paragraphs [0034-0035], Lui-abstract, localizing dynamic text discussion).
As per claim 12, Snitko with Paladino further make obvious the system for a wireless or wired device of claim 10, but lack teaching that which Lui teaches wherein said program module is configured to send modified text content to the wireless or wired device and receive translated text content in return (ibid-Liu- paragraph [0024, 0025, 0031, 0034]-his updates as text change events, and original default language for software application controls, and modified/changed 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Snitko and Paladino and Lui to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught by Paladino with language conversion including user translation memory as taught by Snitko and text change/updates as taught by Lui as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid-Paladino-paragraph [0119]-Snitko paragraphs [0034-0035], Lui-abstract, localizing dynamic text discussion). 
As per claim 22, Snitko with Paladino further make obvious the system for a wired or wireless device of claim 1, but lacks teaching that which Lui teaches 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Snitko and Paladino and Lui to combine the prior art element of a device for secured input, providing permission and authorization for read/write functionality as taught by Paladino with language conversion including user translation memory as taught by Snitko and text change/updates as taught by Lui as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (ibid-Paladino-paragraph [0119]-Snitko paragraphs [0034-0035], Lui-abstract, localizing dynamic text discussion).
As per claim 23, Snitko with Paladino with Lui further make obvious the system for a wired or wireless device of claim 22, configured such that on occurrence of a text change event in controls of software configured to include said program module within source code, said program module sends text content of a source control over said network to said wired or wireless device, which is connected with said device executing said software (ibid-Liu- paragraph [0024, 0025, 0031-0034, 0036, 0037, 0033]-his updates as text change events, and original default language for software application controls, and modified/changed text based on language parameter, thus subsequent source control text is output in the translated language, wherein included within the application code is the text change detection language program module, including sending text content over network to the connected device executing the software application). 
As per claim 24, Snitko with Paladino with Lui further make obvious the system for a wired or wireless device of claim 22, configured such that said . 
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Snitko et al. (Snitko, US 2018/0314688) in view of Lui et al. (Lui, US 2016/0103826).
As per claim 27, Snitko teaches a method for displaying software interfaces in multiple languages, comprising the steps of: 
displaying a language selector interface comprising a plurality of language options created by an owner or operator of a wired or wireless device, on a display to an operator or customer viewing said display (ibid-Snitko, paragraphs [0038, 0030], the device having a device driver program installed and said wired or wireless device being connected through a network (ibid-Snitko-also 
receiving selection of a language from said operator/customer and storing said selection to the memory of device of said wired or wireless device (ibid-paragraphs [0028-0034]-his user selection of language, stored to device memory); 
[accepting default text content of software configured to include a program module in source code], to the memory of said wired or wireless device over said network when a text change event to said software's controls occurs; 
searching for translated content within a memory of said wired or wireless device, in a language option which is pre-selected by an operator or customer viewing the display of a device having a device driver program installed (ibid-Snitko-translation repository on user device, searched for pre-selected target language by user/customer, Figs. 1, 7, 8); 
sending translated content from said wired or wireless device to said device having the device driver program installed and to which the wired or wireless device is connected through network, unless a translation is not found for said requested content in said selected language option (ibid-Figs. 7, 8-see Snitko, paragraph [0038]-translated content sent from translation device to user device connected through network, unless no translation found); 

Snitko lacks teaching that which Lui teaches accepting default text content of software configured to include a program module in source code (ibid-see claims 11, 12, corresponding and similar discussion, Lui-paragraph [0025]), to the memory of said wired or wireless device over said network when a text change event to said software's controls occurs (ibid-Lui, paragraphs [0029-0035]-default text content discussion, source code comprising text change event, and translation repository and localized data on user device). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be generating multilingual versions of software which senses text changes and provides the translations to a user (Snitko paragraphs [0034-0035], Lui-abstract, localizing dynamic text discussion).
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snitko et al. (Snitko, US 2018/0314688).
As per claim 25, Snitko teaches a method for creating a new language for a wired or wireless electronic device and storing translated words/phrases/sentences in accordance with a selection by an owner/operator of the wired or wireless electronic device, comprising the steps of: 
providing at least one name and symbol for a new language over a language input interface that is displayable on a display of a device connected with the wired or wireless device through a network and a program that generates the interface and runs from a processor of the wired or wireless device (ibid-see Snitko citations, claims 3 and 4, corresponding and similar limitation, Figs. 1, 7, 8 paragraphs [0018, 0028-0034]-his user/developer creation of language and corresponding text for interface, displayed on his device, connected via network); 
and, 
storing default text content of software and translated text content of software in said new language in memory of the wired or wireless device through the language input interface, the language input interface being displayable on said display of the device that is connected with said wired or wireless device .
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paladino et al. (Paladino, US 2010/0281458).
As per claim 26, Paladino teaches a method for securing Read/Write access to a memory of a wired or wireless device, comprising the steps of: 
storing device access and write access security codes to the memory of said wired or wireless device through a security code input interface that is displayable on a display of a device that is connected with said wired or wireless through a network and a program that generates said interface and runs on the processor of said wired or wireless device (Paladino, Figs, 1, 6-8, 18A, 31-his mobile/wired device, connected via network, and stored security codes, permission table, assigned permissions/codes and interface, including the assigned permission as the security key/code and his corresponding display). 
storing device access and write access security codes to the memory of said wired or wireless device (ibid), where a device driver program is installed, through 
authorizing each of a plurality of requests to read/write from/to the memory of the said wired or wireless device with the stored security codes through the Read/Write Controller of said wired or wireless device (ibid-paragraphs [0094, 0119, 0122, 0035]-his authorization and read/write permissions to device, thus for permissions of each request). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/11/22